459 So.2d 434 (1984)
Marshell Joseph HILL, Appellant,
v.
The STATE of Florida, Appellee.
No. 83-3018.
District Court of Appeal of Florida, Third District.
November 20, 1984.
*435 Bennett H. Brummer, Public Defender and Beth C. Weitzner, Asst. Public Defender, for appellant.
Jim Smith, Atty. Gen., and Henry R. Barksdale, Asst. Atty. Gen., for appellee.
Before BARKDULL, HUBBART and DANIEL S. PEARSON, JJ.
PER CURIAM.
We affirm the defendant's conviction for armed robbery upon a holding that the error in admitting a passing reference to the defendant being identified as the perpetrator of the crime, even if arguably hearsay under Molina v. State, 406 So.2d 57 (Fla. 3d DCA 1981), and Postell v. State, 398 So.2d 851 (Fla. 3d DCA), rev. denied, 411 So.2d 384 (Fla. 1981), was harmless beyond a reasonable doubt in light of, among other things, the defendant's complete confession to the crime, the admission of which is not challenged on appeal, and the fact that the reference played no further part in the State's case.
Affirmed.